Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered August 9,1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The court’s instruction to the jury not to speculate as to the lack of fingerprint testing did not convey that the jury was to ignore the lack of fingerprint evidence, but rather that it was not to go beyond the evidence in theorizing as to why fingerprints had not been taken (People v Duncan, 221 AD2d 254, lv denied 87 NY2d 972; People v Brown, 155 AD2d 306, lv denied 75 NY2d 811). Concur—Wallach, J. P., Nardelli, Rubin, Tom and Andrias, JJ.